Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 			           Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.  Claims 14, 15 and 19-27 are pending in this application and examined herein.

           Rejections—35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by any of JP 63-223138, JP 08-232054, or JP 09-176765.  [Note: English translations of each of JP ‘138, ‘054 and ‘765 have been obtained from J-Plat Pat, are attached hereto, and will be referred to herein].
ach of JP ‘138, ‘054 and ‘765 disclose shape memory materials having at least two transformation temperatures.  Further, the paragraph on page 4 of the translation of JP ‘138 which states “In a 3 embodiment…speed of the wire material 1”, paragraph [0009] of JP ‘054, and paragraph [0011] of JP ‘765 each disclose embodiments where one obtains a shape memory material (i.e. a “previously formed shape memory material having a first transformation temperature”) and causes that material to acquire a second transformation temperature at one or more locations (i.e. “to a predetermined portion of the shape memory material”).  This is further consistent with “the second transformation temperature is imparted within” the material as recited in instant claim 27.  Thus, the disclosure of any one of JP 63-223138, JP 08-232054, or JP 09-176765 is held to anticipate the claimed invention.

			Rejections—35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 14, 15 and 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaoulian et al. (US 2006/0241747) in view of the Tang et al. Met. Trans. A. article.
Shaoulian discloses shape memory alloys such as Ni-Ti alloys, with para. [0054-0057] disclosing how such materials can be heated and cooled to produce an austenite phase, a 
The various process limitations recited in the instant claims do not limit the claimed material in any specific manner absent evidence that the process limitations would result in some particular structure in the claimed material distinct from the prior art; it is well-settled that a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir.1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden.  Therefore claims 19-22 do not recite any limitations that distinguish the claimed material from the prior art as they are directed entirely to process limitations.  

Shaoulian does not specify that the chemical composition of the prior art material includes local areas that differ from each other, as indicated in the present claims. The Tang article details how the specific chemical composition of TiNI shape memory alloys differs in the austenite, martensite, and intermediate phases. Note particularly page 540 and Fig. 2 of Tang.  Given this disclosure of Tang, one of ordinary skill in the art would believe that the local chemistry of the Shaoulian alloys differs among the phases present therein.  As such, processing a material as taught by Shaoulian would result in a material in which all physical limitations of instant claim 15 would be met, as would the limitation in claim 26 that “a local chemistry of the predetermined portion is altered” to provide a result of “an additional memory to the predetermined portion”.
Therefore, it is held that the combined disclosures of Shaoulian et al. and the Tang article would have suggested a material as presently claimed.

			Response to Arguments
In remarks filed with the present RCE, Applicant asserts that the manufacturing process of JP ‘084 differs from that of the present invention such that it does not result in application of a second transformation temperature to a predetermined portion of a previously formed shape memory material that already has a first transformation temperature.  The examiner respectfully disagrees.  Rather, the examiner submits that the disclosure in para. [0009] of JP ‘054 specifically sets forth a teaching of the above 
Applicant further asserts that Shaoulian [0054-0057] is merely directed to a conventional shape memory alloy that has one transformation temperature.  The examiner respectfully disagrees.  In particular Shaoulian [0057] describes a material that in addition to martensite and austenite phases, exhibits a rhombohedral or R-phase. The temperatures at which a transformation occurs between that R-phase and either the martensite or austenite phases would constitute the two transformation temperatures required by the instant claims.  With respect to claim 26, the change in local chemistry suggested by the Tang disclosure would result in the “additional memory” as set forth in this claim.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 28, 2021